NO. 07-05-0374-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                JANUARY 10, 2006
                         ______________________________

                            JOSE MARTINEZ RODRIGUEZ,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 95-419,903; HON. CECIL PURYEAR, PRESIDING
                       _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Jose Martinez Rodriguez (appellant) appealed from his conviction for delivery of

marijuana. Because the court reporter had not filed a record, we abated and remanded

the cause to the 137th District Court of Lubbock County (trial court). The latter convened

a hearing attended by appellant and his counsel. At the proceeding, appellant informed

the trial court that he no longer cared to prosecute the appeal. The trial court found this
decision to be knowing and voluntary.          Furthermore, it along with appellant's

representations were memorialized in a supplemental clerk's record filed with this court.

      Although we have no motion to dismiss before us as required by Texas Rule of

Appellate Procedure 42.2(a), Rule 2 of the same rules permits us to suspend the operation

of an existing rule. TEX . R. APP. P. 2; see Rodriguez v. State, 970 S.W.2d 133, 135 (Tex.

App.–Amarillo 1998, pet. ref'd). Therefore, pursuant to Rule 2, and because appellant has

clearly revealed his desire to forego appeal, we suspend Rule 42.2(a) and dismiss the

appeal based upon appellant's representation to the trial court.

      Having so dismissed the appeal, no motion for rehearing will be entertained, and our

mandate will issue forthwith.



                                                Brian Quinn
                                                Chief Justice


Do not publish.